IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0926
                              Filed March 6, 2019


JIANNING WANG,
     Plaintiff-Appellant,

vs.

AMANDA SUE BAUMGARTNER,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Sean McPartland and

Denver D. Dillard, Judges.



      Jianning Wang appeals the dismissal of his civil petition. AFFIRMED.




      Jianning (Roy) Wang, Marion, pro se appellant.

      Karla J. Shea of Swisher & Cohrt, P.L.C., Waterloo, for appellee.




      Considered by Doyle, P.J., and Mullins and McDonald, JJ.
                                             2


MULLINS, Judge.

       Jianning Wang appeals the dismissal of his civil action against Amanda

Baumgartner.1 Wang filed his petition on January 12, 2018. Three days later,

Wang filed a “certificate of service” stating a copy of the petition and original notice

had been “mailed to” Baumgartner “using USPS.” The materials attached to the

certificate show one of the mailings was sent to Baumgartner at an address in

Cedar Rapids, while the three remaining mailings were sent to Baumgartner’s

liability-insurance carrier.

       On April 16, the district court entered an order noting Wang’s certificate of

service was insufficient to show Wang complied with the personal-service

requirements of the Iowa Rules of Civil Procedure and directing Wang to file proof

of appropriate service by May 8 or face dismissal of his petition. On April 29, Wang

filed a “proof of service” reiterating he, on January 15, mailed the original notice

and petition to Baumgartner and adding, on April 28, the “USPS office” confirmed

the mailings “had been properly and timely delivered.” Wang provided copies of

“USPS tracking” printouts, which merely indicated the mailings had been

“Delivered” to the listed addresses. On May 9, the district court dismissed Wang’s

petition without prejudice, again stating mere mailing of the original notice and

petition was not in compliance with personal-service requirements. Wang filed an

“objection and request for clarification and justification.” The court clarified Wang




1
 Wang’s petition also listed Baumgartner’s liability-insurance carrier as a defendant. The
district court granted the insurance company’s motion to dismiss for failure to state a claim
upon which any relief may be granted. Wang did not appeal the dismissal of his claims
as to the insurance company.
                                           3


failed to comply with the service requirements of rule 1.305 and no alternative

forms of service were permitted by court order. Wang appeals.

       In his appellate brief, Wang first appears to question this court whether

Baumgartner’s alleged actions in evading service of process is legal and whether

the court can dismiss a civil action when a defendant evades service. Any answer

on our part would amount to an advisory opinion, which we have neither a duty nor

authority to render. See Hartford-Carlisle Sav. Bank v. Shivers, 566 N.W.2d 877,

884 (Iowa 1997).

       Next, Wang challenges the district court’s reasoning for dismissing his

petition—failure to comply with the service requirements of the Iowa Rules of Civil

Procedure. Iowa Rule of Civil Procedure 1.302(3), in relevant part, provides:

       An original notice shall be served with a copy of the petition. The
       plaintiff is responsible for service of an original notice and petition
       within the time allowed under rule 1.302(5) and shall furnish the
       person effecting service with the necessary copies of the original
       notice and petition.

Rule 1.302(5) provides:

       If service of the original notice is not made upon the defendant,
       respondent, or other party to be served within 90 days after filing the
       petition, the court, upon motion or its own initiative after notice to the
       party filing the petition, shall dismiss the action without prejudice as
       to that defendant, respondent, or other party to be served or direct
       an alternate time or manner of service. If the party filing the papers
       shows good cause for the failure of service, the court shall extend
       the time for service for an appropriate period.

Personal service is made “by delivering a copy to the proper person” and may be

effectuated upon a competent individual who has attained the age of majority as

follows:

       [E]ither by taking the individual’s signed, dated acknowledgment of
       service endorsed on the notice, or by serving the individual
                                         4


       personally; or by serving, at the individual’s dwelling house or usual
       place of abode, any person residing therein who is at least 18 years
       old, but if such place is a rooming house, hotel, club or apartment
       building, a copy may be delivered to such person who resides with
       the individual or is either a member of the individual’s family or the
       manager or proprietor of such place; or upon the individual’s spouse
       at a place other than the individual’s dwelling house or usual place
       of abode if probable cause exists to believe that the spouse lives at
       the individual’s dwelling house or usual place of abode.

Iowa R. Civ. P. 1.305(1). If such service cannot be made, a “defendant may be

served as provided by court order, consistent with due process of law.” Iowa R.

Civ. P. 1.305(14); accord Iowa R. Civ. P. 1.306. Absent a court order, mailing a

copy of an original notice is only adequate notice if required or permitted by a rule

or statute. Iowa R. Civ. P. 1.302(4) (“[A] party or party’s agent or attorney . . .

may mail a copy of the original notice when mailing is required or permitted under

any rule or statute.”).

       In Wang’s January 15 “certificate of service,” he merely stated the petition

and original notice had been “mailed” to Baumgartner. There was no indication in

the certificate or the attached materials that the mailings were personally served

upon Baumgartner or otherwise delivered under the terms of Rule 1.305(1).

Consequently, on April 16, the court advised Wang his certificate of service was

inadequate and directed him to file an appropriate proof of service or face

dismissal. See Iowa R. Civ. P. 1.302(5). In Wang’s subsequent “proof of service”

filing, he reasserted he had mailed the materials and stated the “USPS office”

confirmed the mailings “had been properly and timely delivered.” The attached

materials show one of the mailings was sent to Baumgartner at an address in

Cedar Rapids, while the three remaining mailings were sent to Baumgartner’s

liability-insurance carrier.   The three mailings sent to the insurance company
                                        5


clearly do not comply with 1.305(1) as to personal service on Baumgartner. The

USPS tracking receipt as to the mailing sent to Baumgartner in Cedar Rapids

simply confirmed the mailing was “Delivered.”      There was no assurance the

address was Baumgartner’s “dwelling house or usual place of abode,” or that it

was actually received by Baumgartner or another suitable person, depending on

the circumstances. See Iowa R. Civ. P. 1.305(1).

       The record only shows the petition and original notice were delivered to an

address potentially associated with Baumgartner. The record does not show that

Baumgartner or another suitable person under rule 1.305(1) actually received the

mailing, as there was no return of service from the deliverer. See generally Iowa

R. Civ. P. 1.308.     Mail delivery does not equate with the personal-service

requirement, absent specific authorization by a rule or statute. See Iowa R. Civ.

P. 1.302(4). Additionally, the court did not authorize an alternative method of

service. See Iowa Rs. Civ. P. 1.305(14), .306; see also Iowa R. Civ. P. 1.310.

Finally, Wang did not attempt to establish good cause for his failure or request an

extension of the time for service. See Iowa R. Civ. P. 1.302(5).

       Upon our review of the record we agree with the district court that Wang

failed to show compliance with the personal-service requirements of the Iowa

Rules of Civil Procedure. Contrary to Wang’s other arguments, because he did

not complete personal service, Baumgartner was not required to file an answer.

See Iowa R. Civ. P. 1.303(1). We affirm the district court’s dismissal of Wang’s

petition, without prejudice.

       AFFIRMED.